268 F.3d 298 (5th Cir. 2001)
PETER VEECK, doing business as RegionalWeb, Plaintiff-Counter Defendant-Appellantv.SOUTHERN BUILDING CODE CONGRESS INTERNATIONAL INC, Defendant-Counter Claimant-Appellee
No. 99-40632
UNITED STATES COURT OF APPEALSFOR THE FIFTH CIRCUIT
September 27, 2001

Appeals from the United States District Court for the Eastern District of Texas
ON PETITION FOR REHEARING EN BANC
(Opinion February 2, 2001, 5 Cir., 2001, 241 F.3d 398)
Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.